Exhibit 10.5
SETTLEMENT AGREEMENT
     This Settlement Agreement (“Agreement”) is entered into and is effective as
of December ___, 2009 by and between (1) Zrii, LLC, a Delaware limited liability
company, and (2) William F. Farley, an individual, on the one hand, and
(3) Lifevantage Corporation, a Colorado corporation, (4) Wellness Acquisition
Group, a Delaware corporation, (5) Former Zrii Executives (as that term is
defined herein), and (6) Former Zrii Independent Executives (as that term is
defined herein), on the other hand (hereinafter, Zrii, LLC, William F. Farley,
Lifevantage Corporation, Wellness Acquisition Group, the Former Zrii Executives,
and the Former Zrii Independent Executives are sometimes referred to
collectively as the “Parties,” and individually as a “Party.”)
Recitals
     WHEREAS, the Parties have been involved in various litigations against each
other (as described herein); and
     WHEREAS, the Parties desire to fully and finally resolve those litigations
and their disputes on the basis set forth herein,
     NOW, THEREFORE, the Parties hereby agree as follows:
Agreement

1   Definitions. Unless expressly stated to the contrary herein, the following
definitions of terms shall apply to, and govern the interpretation and
enforcement of this Agreement:

  1.1   The term “Zrii” shall mean and refer to Zrii, LLC, a Delaware limited
liability company, which is a multilevel marketing company with headquarters in
Draper, Utah, and its Affiliates.     1.2   The term “Farley” shall mean and
refer to William F. Farley, an individual, who is the managing member and
principal owner of Zrii.     1.3   The term “Lifevantage” shall mean and refer
to Lifevantage Corporation, a Colorado corporation, which is a multilevel
marketing company that sells dietary supplements, with headquarters in San Diego
County, California.     1.4   The term “WAG” shall mean and refer to Wellness
Acquisition Group, a Delaware limited liability company.     1.5   The term
“Former Zrii Executives” shall mean and refer to those individuals whose names
appear on Exhibit “A”.

1



--------------------------------------------------------------------------------



 



  1.6   The term “Former Zrii IEs” shall mean and refer to those individuals and
entities whose names appear on Exhibit “B”, including their respective
Affiliates and any affiliated service entity.     1.7   The term “Former Zrii
Employees” shall mean and refer to those individuals whose names appear on
Exhibit “C.” To the extent any individual falls within the definition of “Former
Zrii Executives” and “Former Zrii Employees,” such person shall be deemed to be
subject to the obligations of both groups.     1.8   The term “Defendants” shall
mean and refer to Lifevantage, WAG, the Former Zrii Executives, and the Former
Zrii IEs.     1.9   The term “the Delaware Litigation” shall mean and refer to
that certain litigation pending in the Chancery Court of Delaware, Civil Action
No. 4374-VCP.     1.10   The term “the California Litigation” shall mean and
refer to that certain litigation pending in the United States District Court for
the Southern District of California, Case No. 09-CV 0405 L RBB.     1.11   The
term “the Utah Litigation” shall mean and refer to that certain litigation
pending in the Third District Court of Salt Lake County, Utah, Case
No. 090903383.     1.12   The term “the Preliminary Injunction” shall mean and
refer to that Preliminary Injunction Order issued in the Delaware Litigation,
along with the related Memorandum Opinion.     1.13   The term “Claims” shall
mean and refer to any claims, cross-claims, counterclaims, causes of action,
liabilities, demands, obligations, rights, damages, costs, or expenses of any
nature, kind, or character that have or could have been brought, asserted,
alleged, or proposed in any lawsuit, action, arbitration, or proceeding of any
kind, nature, or description, whether arising under or sounding in common law,
contract, tort, statute, regulation, or rule for any reason, with respect to any
dispute, controversy, or injury and for any amount or any form of relief.    
1.14   The term “Former Zrii Executive Claims” shall mean and refer to any and
all Claims, asserted, unasserted, known or unknown, which the Former Zrii
Executives have or claim to have against Farley or Zrii.     1.15   The term
“Former Zrii IE Claims” shall mean and refer to any and all Claims, asserted,
unasserted, known or unknown, which the Former Zrii IEs have or claim to have
against Farley or Zrii.     1.16   The term “Former Zrii Employee Claims” shall
mean and refer to any and all Claims, asserted or unasserted, known or unknown,
which the Former Zrii Employees have or claim to have against Farley or Zrii.

2



--------------------------------------------------------------------------------



 



  1.17   The term “the Administrative Proceedings” shall mean and refer to
administrative proceedings brought by some or all of the Former Zrii Executives
or Former Zrii Employees against Zrii and/or Farley.     1.18   The term “Zrii
Confidential Information” shall mean and refer to any and all “trade secret”
information as that term is defined at U.C.A. § 13-24-2 (4) and related case
law.

2   Consideration

  2.1   In consideration of the covenants and agreements of Zrii and Farley
herein, Lifevantage agrees to pay Zrii the total lump sum of Four Hundred
Thousand and 00/100 Dollars ($400,000.00). Said payment shall be made on or
before December 21, 2009, and shall be made by wire transfer, with instructions
for such wire transfer to be provided by Zrii.     2.2   The consideration
referenced in Section 2.1 will serve as consideration for the dismissal and
release of Zrii’s and Farley’s Claims against Lifevantage. This release by
Farley and Zrii of their claims shall be effective upon execution of this
Agreement by Lifevantage and Lifevantage’s payment as identified in 2.1.     2.3
  Defendants acknowledge that they are aware of the Preliminary Injunction. Each
Defendant agrees that if his, her or its conduct violates the Preliminary
Injunction, Zrii may seek further remedies in the Delaware Litigation based on
such conduct.     2.4   Lifevantage agrees that in any and all recruiting
meetings that it conducts between the effective date of this Agreement and the
expiration of the Preliminary Injunction, it will ensure that a Lifevantage
representative affirmatively states that Lifevantage will not accept
applications at any time prior to the expiration of the Preliminary Injunction
from persons or entities who were Zrii Independent Executives or their
Affiliates prior to February 1, 2009. Lifevantage agrees to inform its
independent contractors that they must inform potential recruits at any and all
recruiting meetings that Lifevantage will not accept applications at any time
prior to the expiration of the Preliminary Injunction from persons or entities
who were Zrii Independent Executives or their Affiliates prior to February 1,
2009. Lifevantage further agrees it will use its best efforts, in good faith, to
not, until after the expiration of the Preliminary Injunction, accept any
applications from persons or entities who were Zrii Independent Executives prior
to February 1, 2009 or from their Affiliates.

3   Relinquishment of Claims to Ownership or Other Interests in Zrii

  3.1   Defendants each hereby expressly waive and renounce any option to
acquire, or right or claim of ownership of, membership in, or any other interest
in Zrii or any of its Affiliates of any nature, kind, or description
(collectively, “Ownership Interest”).     3.2   To the extent any of the
Defendants had, have, or may ever have any Ownership Interest in Zrii or any of
its Affiliates, each of the Defendants hereby conveys such past,

3



--------------------------------------------------------------------------------



 



      present, or future interest to Farley and fully and unconditionally
relinquishes that Ownership Interest to Farley.

4   Destruction, Deletion and Non-Use of Zrii Confidential Information

  4.1   Defendants, individually and collectively, agree that they will destroy
any and all hard copies of Zrii Confidential Information, and will permanently
destroy and delete all such information from any computers or electronic media
in their possession, custody, or control. Defendants further agree that they
will not make use of any Zrii Confidential Information. The parties hereto agree
and acknowledge that the retention of a forensic copy of Curtis Call’s home
computer hard drive by Kirby Zenger’s counsel, John C. Rooker, is not and shall
not be deemed to be a violation of this Paragraph 4.1 by any Party to this
Agreement, provided that such Party does not have access to or use any
information from that hard drive.

5   Disposition of the Delaware and California Litigations

  5.1   Not later than thirty (30) days after the receipt by Zrii of the
$400,000.00 payment from Lifevantage and receipt of releases of Zrii and Farley
from all Claims by adverse Parties in the Delaware and California Actions, the
Parties to those litigations shall file and serve a stipulation or other
necessary paper with the objective of getting all Claims dismissed with
prejudice. If the stipulation or other paper in the Delaware Litigation is
submitted prior to the expiration of the Preliminary Injunction, it shall
provide that the Preliminary Injunction shall remain intact until the date of
its expiration. Zrii agrees that it will not attempt to extend the existing term
of the Preliminary Injunction, providing no violations of the Preliminary
Injunction occur between the date of the payment described in 2.1 and the
expiration of that injunction on December 21, 2009.     5.2   The stipulation to
dismiss the Delaware Litigation shall be in the form attached hereto as
Exhibit D. The stipulation to dismiss the California Litigation shall be in the
form attached hereto as Exhibit E.     5.3   Lifevantage agrees to acquire from
(i) each Defendant in the California and Delaware actions and (ii) each of the
Former Zrii Executives and Former Zrii IEs an executed copy of this Agreement on
or before December 21, 2009.

6   Disposition of the Utah Litigation and the Administrative Proceedings

  6.1   Lifevantage agrees to use its best efforts to acquire from each of the
Former Zrii Employees an executed Release and Dismissal document in the form
attached hereto as Exhibit F before December 21, 2009, and to execute, or have
their counsel execute, a stipulation to dismiss the Utah Litigation pursuant to
the terms of Exhibit F, but not later than December 31, 2009.     6.2  
Lifevantage further agrees to use its best efforts to cause the Former Zrii
Employees to cause any administrative or other proceeding they may have
initiated against Zrii or

4



--------------------------------------------------------------------------------



 



      Farley regarding unpaid wages, bonuses, commissions or penalties to be
dismissed or withdrawn with prejudice, said dismissal and withdrawal to occur on
or before December 21, 2009, but not later than December 31, 2009. The dismissal
shall be in the form attached hereto as Exhibit G.

  6.3   If Lifevantage is unable to acquire all of the desired Release and
Dismissal documents before December 21, Lifevantage agrees to (A) provide to
Zrii and Farley a list of those persons from whom a Release and Dismissal
document has not yet been acquired by that date and (B) use its best efforts to
acquire the remaining ones by December 31, 2009.     6.4   Lifevantage agrees
that it will notify each of the Former Zrii Employees that he or she is not
released from any claim of Zrii and Farley until that party executes the Release
and Dismissal document and submits the necessary papers to cause any
administrative claim filed by such Former Zrii Employees to be dismissed or
withdrawn.     6.5   Zrii and Farley agree that within thirty (30) days after
they receive the Release and Dismissal documents, executed by the Former Zrii
Employees, they will sign the Release and Dismissal documents and file a
stipulation or other documents necessary to dismiss the Claims in the Utah
Litigation with prejudice, as against those Former Zrii Employees who have
dismissed and released their Former Zrii Employee Claims against Farley and
Zrii.     6.6   The Former Zrii Executives and the Former IEs agree to cause any
administrative or other proceeding in which they have asserted Claims against
Zrii or Farley regarding unpaid wages, bonuses, commissions or penalties to be
dismissed or withdrawn with prejudice. They agree to execute all of the
documents needed to accomplish those dismissals or withdrawals before
December 21, 2009.     6.7   The dismissals referenced in this Agreement shall
be with prejudice and will provide that each Party shall bear its respective
attorneys’ fees and costs. All dismissals shall further provide that the Parties
to the Delaware and California Litigations submit to the personal and subject
matter jurisdiction of the court in which the litigation or proceeding was
commenced, and that despite the dismissal of the litigation or proceeding, the
affected court or administrative body shall retain jurisdiction to enforce the
provisions of this Agreement.

7   Releases

  7.1   Subject to the limitations and qualifications set forth herein, Zrii and
Farley hereby fully and irrevocably release and forever discharge Defendants and
their respective agents, employees, officers, directors, heirs, and assigns
(“Related Persons”) of and from any and all Claims (including, but not limited
to, those claims asserted in the Delaware, Utah, and California Litigations or
that otherwise could have been brought or asserted in such litigations), whether
known or unknown, existing or potential, or

5



--------------------------------------------------------------------------------



 



      suspected or unsuspected, which Zrii and Farley had or asserted or could
have asserted, have or assert or could assert, or may hereafter have or assert
against the Defendants, that are based on conduct that occurred prior to the
date of this Agreement. IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT NO RELEASE
GRANTED HEREIN BY ZRII and FARLEY IS EFFECTIVE UNLESS AND UNTIL THE PARTY
ASSERTING THE RELEASE HAS RELEASED ALL CLAIMS AGAINST ZRII AND FARLEY. IT IS THE
INTENT OF THE PARTIES THAT THIS RELEASE SHALL NOT OPERATE TO RELEASE ANYONE NOT
A PARTY TO THIS AGREEMENT OR WHO HAS NOT SIGNED THIS AGREEMENT.

  7.2   Subject to the limitations and qualifications set forth herein, each of
the Defendants hereby fully and irrevocably releases and forever discharges Zrii
and Farley and their respective agents, employees, officers, directors, heirs,
and assigns (“Related Parties”) of and from any and all Claims (including, but
not limited to, those claims asserted in the Delaware, Utah and California
Litigations, the Former Zrii Executive Claims, and the Former Zrii IE Claims and
any claims that otherwise could have been brought or asserted in the Delaware,
Utah, and California Actions or any administrative proceeding), whether known or
unknown, existing or potential, or suspected or unsuspected, which Defendants
had or asserted or could have asserted, have or assert or could assert, or may
hereafter have or assert against Zrii or Farley, and their agents, employees,
officers, directors, heirs, and assigns that are based on conduct that occurred
prior to the date of this Agreement. IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT
NO RELEASE GRANTED HEREIN BY A DEFENDANT IS EFFECTIVE UNLESS AND UNTIL THE PARTY
ASSERTING THE RELEASE HAS RELEASED ALL CLAIMS AGAINST THAT DEFENDANT. IT IS THE
INTENT OF THE PARTIES THAT THIS RELEASE SHALL NOT OPERATE TO RELEASE ANYONE NOT
A PARTY TO THIS AGREEMENT OR WHO HAS NOT SIGNED THIS AGREEMENT.     7.3   The
Parties acknowledge and represent that they are familiar with the provisions of
Section 1542 of the California Civil Code, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
THE PARTIES FURTHER ACKNOWLEDGE THAT EACH OF THEM KNOWINGLY, VOLUNTARILY, AND
EXPRESSLY WAIVES ANY RIGHTS AND BENEFITS ARISING UNDER SECTION 1542 OF THE
CALIFORNIA CIVIL CODE AND/OR ANY OTHER STATUTE OR PRINCIPLE OF ANY OTHER STATE
OF SIMILAR EFFECT.

6



--------------------------------------------------------------------------------



 



  7.3.1.   Nothing contained in the foregoing releases shall be deemed to be a
release of claim by one party against another for a breach of this Agreement. If
any party believes another party has breached any covenant, obligation or
promise that is set out in this Agreement, it shall provide written notice to
the party alleged to not to be in compliance.     7.3.2.   The written notice
shall specify each breach by (1) referring to the provision(s) in this Agreement
that is alleged to have been breached; and (2) reciting, with a reasonable
amount of detail, the facts that constitute such alleged breach. The recipient
of the notice shall have ten days to satisfy the other that no breach occurred
or that each breach has been resolved. If the party which gave the notice
remains unsatisfied, that party can then commence whatever legal action it deems
appropriate.

  7.4   Nothing in this Agreement shall release any former employee of
Lifevantage from any of the terms and conditions of his or her Lifevantage
employment or severance agreement.

8   Warranties and Representations

  8.1   Each Defendant acknowledges, warrants, and represents that none of the
claims released herein has been transferred, assigned, or otherwise alienated
prior to the date of this Agreement.     8.2   Each Defendant acknowledges,
warrants, and represents that the execution of this Agreement and the covenants
herein are within his/her/its authority and that this Agreement is executed
pursuant to necessary and customary authorizations.     8.3   Zrii acknowledges,
warrants, and represents that it has not transferred, assigned, or otherwise
alienated any of the claims released by them herein.     8.4   Zrii
acknowledges, warrants, and represents that the execution of this Agreement and
the covenants herein are within its authority and that this Agreement is
executed pursuant to necessary and customary authorizations.

9   Non-Disparagement

  9.1   Each Party agrees not to make any disparaging statement to a third party
about another Party. “Disparaging statement” means any false, deceptive, or
misleading statement, as well as any statement intended to ridicule or demean a
Party. This obligation includes, but is not limited to, a Party’s character,
reputation, products, business operations, or employees.

7



--------------------------------------------------------------------------------



 



10   Miscellaneous

  10.1   Understanding of Agreement Each of the Parties understands this
Agreement, and the terms and conditions contained herein, and has relied upon
its own judgment, belief, knowledge, understanding and expertise after careful
consultation with its own legal counsel concerning the legal effect of this
Agreement and all of the terms and conditions of this Agreement.     10.2  
Final Integrated Agreement This Agreement, and any documents referred to herein,
constitute the entire, final and binding understanding between the parties with
respect to the subject matter hereof. No other statement or representation,
written or oral, express or implied, has been relied upon in executing this
Agreement, and all prior discussions, statements, and negotiations made or that
have occurred prior to the date of the Agreement are deemed merged into this
Agreement, and shall not be used for any purpose whatsoever.     10.3   Binding
Effect This Agreement shall bind and inure to the benefit of the Parties and to
their respective successors and permitted assigns in interest. This section
shall be subject to the specific prohibitions on assignment set forth above.    
10.4   Severability If any provision of the Agreement is held void or for any
reason unenforceable, the remaining portions of this Agreement will remain in
full force and effect.     10.5   Amendment This Agreement may not be amended,
altered, modified, or otherwise changed in any respect except by a writing duly
executed by the Parties, or their authorized representatives.     10.6   Joint
Negotiation This Agreement has been negotiated and reviewed by each of the
Parties, and no provision of the Agreement shall be construed against any Party
on the ground that such Party was the drafter of that provision of the Agreement
or for any other reason.     10.7   Counterparts This Agreement may be executed
by the Parties in counterparts, each of which may be deemed an original and all
of which together shall constitute a single instrument     10.8   Governing Law
This Agreement shall be governed by and construed in accordance with the laws of
the State of Utah without regard to its choice of law and conflicts of laws
rules.     10.9   Additional Necessary Documents The Parties, and each of them,
agree to do all things necessary, including, but not limited to, execution of
additional documents, as may be reasonably required, in order to carry out the
purposes and intent of this Agreement and to fulfill their obligations under
this Agreement.

8



--------------------------------------------------------------------------------



 



     Signature pages to follow.

9



--------------------------------------------------------------------------------



 



            ZRII, LCC, a Delaware a Limited Liability
company
    Signed: December                     , 2009  By:           William F.
Farley        CEO and President            Signed: December
                    , 2009        William F. Farley      Individually     
Signed: December                     , 2009  LIFEVANTAGE CORPORATION, a Colorado
corporation
      By:           David W. Brown        CEO and President        WELLNESS
ACQUISITION GROUP
    Signed: December                     , 2009  By:           Keith Fitzgerald 
           

         
Former Zrii Executives
       
 
       
 
       
Signed: December                     , 2009
 
 
Tracy Harward    
 
       
 
       
Signed: December                     , 2009
 
 
Ryan Thompson    
 
       
 
       
Signed: December                     , 2009
 
 
Gene Tipps    

10



--------------------------------------------------------------------------------



 



         
Signed: December                     , 2009
 
 
Kirby Zenger    
 
       
 
       
Signed: December                     , 2009
 
 
Bart Graser    

Former Zrii IEs:

                Signed: December                     , 2009        Eric
Albrechtsen                Signed: December                     , 2009       
Tyler Daniels, Individually           

          Signed: December                     , 2009  RETIREMENT OPTIONS, INC.
      By:           Tyler Daniels        Authorized Representative           
Signed: December                     , 2009        Jason Domingo, Individually 
          Signed: December                     , 2009  OVATION MARKETING GROUP,
INC.
      By:           Jason Domingo        Authorized Representative           
Signed: December                     , 2009        Seth Mulder, Individually   
        Signed: December                     , 2009  GLOBAL LEGACY GROUP
      By:           Seth Mulder        Authorized Representative   

11



--------------------------------------------------------------------------------



 



         

          Signed: December                     , 2009  SETH MULDER ENTERPRISES
      By:           Seth Mulder        Authorized Representative           
Signed: December                     , 2009        Marcell Niederhauser,
Individually            Signed: December                     , 2009  CONVERGENCE
MARKETING
      By:           Marcell Niederhauser        Authorized Representative       
    Signed: December                     , 2009        Mark Rogers,
Individually                Signed: December                     , 2009       
Marc Shinsato, Individually            Signed: December                     ,
2009  SUNCREST ENTERPRISES
      By:           Marc Shinsato        Authorized Representative       
Signed: December                     , 2009  GLOBAL LEGACY GROUP
      By:           Marc Shinsato        Authorized Representative           
Signed: December                     , 2009        Colt Elam, Individually     
          Signed: December                     , 2009        Nathan B. Elam,
Individually         

12



--------------------------------------------------------------------------------



 



                Signed: December                     , 2009        Keith
Fitzgerald, Individually           

13